DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 8, filed April 15, 2022, with respect to claims 16-20 have been fully considered and are persuasive.  The rejection of January 18, 2022 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23  recites the limitation "the interposer substrate" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that interposer substrate is later defined in line 5 but the antecedent basis issue is still present in line 4.  For purposes of examination this will be interpreted as 	“ forming a thermal conductive element over an interposer substrate; stacking the interposer substrate over the redistribution structure such that the thermal conductive element extends into the adhesive element;”

Status of the Claims
Claims 13-14 and 16-20 are canceled.  Claims 23-28 are added.  No new matter.  Claims 1-12, 15, 21, and 23-28 are present for examination.
Allowable Subject Matter
Claim 23 ( including dependent claims 24-28) would be allowable if rewritten to overcome the 112 rejection above.
Claims 1-12, 15, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Pagaila (US 2010/0237495), Yoo (US 2017/0358535), Wirz (US 2018/0342475), Shim (US 2005/0194698), Jeng (US 2019/0131241), Seri (US 20020172021), Yamaguchi (US 2014/0049930), Guzek (US 2019/0189564), Chung (US 2016/0260695), Kim (US 2015/0221601), Bai (US 2005/0109455), Yu (US 2015/0303174), Chun (US 2015/0221625), Keser (US 2017/0077053), Kim (US 2014/0151863), Tanie (US 2010/0171209), Sri-Jayantha (US 2010/0044856), Kwon (US 2012/0280404), Matsubara (US 2017/0358517), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:	Regarding Claim 1 (from which claims 2-10 and 21 depend), forming an adhesive element over the semiconductor die before the interposer substrate is stacked; and forming a thermal conductive element over the interposer substrate before the interposer substrate is stacked, wherein the thermal conductive element penetrates the adhesive element after the interposer substrate is stacked.	Regarding Claim 11 (from which claims 12 and 15 depend), forming an adhesive element over the semiconductor die before the interposer substrate is stacked; and forming a thermal conductive element over the interposer substrate before the interposer substrate is stacked, wherein the thermal conductive element penetrates the adhesive element after the interposer substrate is stacked.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819